*284Opinion by
Oliver, O.J.
In accordance with stipulation of counsel that the items marked “A” consist of vinyl tape, coated on one side with an adhesive, similar in all material respects to that the subject of Abstract 67888, the claim at 17 percent under the provision in paragraph 31(a) (2), as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), for cellulose acetate articles, by similitude, was sustained. The items marked “B,” stipulated to consist of colored vinyl tape, coated on one side with a rubber adhesive, in chief value of india rubber, were held dutiable at 12% percent under the provision in paragraph 1537(b), as modified by the Japanese Protocol to the General Agreement on Tariffs and Trade (T.D. 53865), supplemented by Presidential proclamation (T.D. 53877), for articles of india rubber, by similitude, as claimed.